UNITED STATES SECURITIES AND EXCHANGE COMMISSION 450 Fifth Street, N.W. Washington, D.C. 20549 FORM 10-K ☒ Annual Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the Year Ended December31, 2015 OR ☐ Transition Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No.001-33934 Cape Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 26-1294270 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 225 North Main Street, Cape May Court House, New Jersey (Address of Principal Executive Offices) Zip Code (609) 465-5600 (Registrant’s telephone number) Securities Registered Pursuant to Section12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.01 par value The NASDAQ Stock Market, LLC Securities Registered Pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES☐ NO☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YES☐ NO☒ Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the Registrant was required to file such reports) and (2)has been subject to such requirements for the past 90 days.YES☒
